Title: From Thomas Jefferson to Theodorick Bland, 24 February 1806
From: Jefferson, Thomas
To: Bland, Theodorick


                        
                            Sir
                     
                            Washington Feb. 24. 06.
                        
                        I sometime ago recieved a letter from you signifying a wish to be appointed a judge of Orleans. the necessity
                            of the judges of that territory understanding French as well as English, the pleadings the juries & witnesses being of
                            both languages, obliged me to fill that bench with gentlemen possessing both languages. the place of judge in Michigan is
                            now vacant, & Judge Griffin of Indiana has sollicited to be removed to Michigan. should the Senate consent to this, his
                            place in Indiana will be vacant. Would it be within your views to accept of that, or if Judge Griffin is not translated,
                            to accept the vacancy in Michigan? it is true the salary is far inferior to that of Orleans, but so are the expences; and
                            salubrity of climate is in favor of the Northern positions. of these circumstances however you will be the judge for
                            yourself, and I will ask the favor of you to resolve me in as few days as you can. Accept my salutations &
                            respects.
                        
                            Th: Jefferson
                     
                        
                    